PER CURIAM. Appellant, Corey Samuel Wright, appeals the trial court’s denial of a rule 3.800(a) motion challenging his designation as a sexual predator. Fla. R. Crim. P. 3.800(a). Appellant pled to one count of lewd or lascivious battery pursuant to section 800.04(4)(a), Florida Statutes (2016). The trial court sentenced Appellant according to the plea agreement to time served and five years of sex offender probation, and designated him a sexual predator. A defendant will be designated a sexual predator pursuant to section 775.21(4), Florida Statutes, (1) if he or she was convicted of a capital, life, or first-degree felony violation of several enumerated statutory sections, or (2) if he or she was convicted of any qualifying felony and he or she has previously been convicted of any qualifying, violation listed in section 775.21(4)(a)1.b., Florida Statutes (2016). Here, Appellant was not convicted of a capital, life, or first-degree felony. He was convicted of a second-degree felony under section 800.04(4)(a), which is a qualifying felony. However, the State properly concedes the record does not conclusively demonstrate that he has a previous qualifying conviction listed in ' section 775.21(4)(a)l.b., Florida Statutes (2016). Therefore, we reverse and remand for the trial court to attach record evidence demonstrating that Appellant qualifies for a sexual predator designation, or in the alternative, to strike the designation. REVERSED and REMANDED. SAWAYA, PALMER and EISNAUGLE, JJ., concur.